Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 11, Haung et al (CN 101034765A) (Figures 1a and 12) teaches an antenna and method for manufacturing an antenna comprising a ground plane, a first antenna element arranged for one or both of emitting and/or receiving electromagnetic radiation with a first polarization direction at a design wavelength, the first antenna element comprising a first probe, the first probe extending through the ground plane and being electrically isolated from the ground plane, and a first resonator, the first resonator comprising a first resonator element and a second resonator element, the first resonator element and the second resonator element each being coupled to the ground plane and each having a vertical sidewall facing the first probe, the vertical sidewall being approximately perpendicular to the ground plane, wherein the vertical sidewalls of the first and second resonator elements, which are facing the first probe are spaced by a first distance along a first direction and form a first cavity, wherein the first probe is arranged at least partially in the first cavity between the first resonator element and the second resonator element, and a second antenna element arranged for one or both of emitting and/or receiving electromagnetic radiation with a second polarization direction at the design wavelength, the second polarization direction being different from the first polarization direction, the second antenna element comprising a second probe, the second probe extending through the ground plane and being electrically isolated from the ground plane, and a second resonator, the second resonator comprising the first resonator element and a third resonator element coupled to the ground plane, the first and third resonator elements each having a vertical sidewall facing the second probe, the vertical sidewall being approximately perpendicular to the ground plane, wherein the vertical sidewalls of the first and third resonator elements, which are facing the second probe are spaced by a second distance along a second direction and form a cavity, the second direction being different from the first direction, wherein the second probe is arranged at least partially in the second cavity between the first resonator element and the third resonator element; wherein one or more of the first, and/or the second, and/or the third resonator element comprise a metallic patch on a surface of the substrate, said surface being spaced from the ground plane by one quarter of the design wavelength.
Haung, however, fails to further teach that the ground plane arranged on the substrate, and wherein the vertical sidewall of one or more of the first, and/or the second and/or the third resonator element is formed by a plurality of vias extending through the substrate, the vias being approximately perpendicular to the ground plane and connecting the metallic patch to the ground plane, wherein adjacent vias are spaced by less than one eighth of the design wavelength.
Claims 2-10 and 14-20 are allowed for at least the reason for depending, either directly or indirectly, on claim 1. 
Claims 12 and 13 are allowed for at least the reason for depending on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOANG V NGUYEN/Primary Examiner, Art Unit 2845